Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered June 6, 2006, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in denying his Batson challenge (see Batson v Kentucky, 476 US 79 [1986]) because the prosecutor’s explanation for exercising a peremptory challenge with respect to a male juror was a pretext for gender discrimination. However, since the defendant raised no objection to the prosecutor’s explanation for challenging that juror, his contention is unpreserved for appellate review (see People v James, 99 NY2d 264, 272 [2002]; People v Thompson, 34 AD3d 852, 853 [2006]; People v Harris, 294 AD2d 375 [2002]; People v Sumpter, 286 AD2d 450, 452 [2001]; People v Santiago, 272 AD2d 418 [2000]).
In any event, the defendant’s challenge was properly denied because he failed to satisfy his burden of demonstrating, under the third prong of the Batson analysis, that the facially gender-neutral explanation given by the prosecutor for challenging the male juror was a pretext for gender discrimination (see People v Payne, 88 NY2d 172, 181-183 [1996]; People v Allen, 86 NY2d 101, 111 [1995]; People v Thompson, 34 AD3d at 853; People v Sumpter, 286 AD2d at 452; People v Sedney, 254 AD2d 376 [1998]). Mastro, J.E, Dillon, Eng and Belen, JJ., concur.